DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species III, claim 9, in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to search claims to species I-IV.  This is not found persuasive because the present application is restricted under the lack of unity provisions for National Stage applications, which do not consider search burden as a criteria for a proper lack of unity restriction.
The requirement is still deemed proper and is therefore made FINAL. Claims 6, 7, and 10 have been withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 and 12/29/2021  have been considered by the examiner.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the “whereby the first and second components are brought to a predetermined relative angular position about the operating axis by the movement of the follower along the helical orientation surface, at an extended or retracted position of the linear actuator” of claim 1, and 
wherein “a further helical orientation surface and a further follower respectively, positioned an arranged to operate similarly to the helical orientation surface and follower, so that the first and second components are brought into a predetermined angular orientation relative to one another about the operating axis, in both the extended and in the retracted position relative to one another” as claimed in claim 3, must be shown or the feature(s) canceled from the claim(s). 
No new matter should be entered.
Applicant’s drawings only show the two inserts engaging with each other in a retracted position of the actuator. Applicant’s drawings do not show an extended position of the device, and does not show how a helical orientation surface located at as seen in the current drawings can be engaged in an extended actuator position as claimed in claim 1. Further, applicant does not show how further followers and inserts with helical orientation surfaces would be implemented and engaged when the actuator is in the extended position as claimed in claim 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification page 7 recites “the helical orientation surface 54” in the paragraph beginning “The clevis pin” and also recites “the follower insert helical surface 54”, “the follower surface 54”, and “the helical reorientation surface 40” in the paragraph beginning with “as shown diagrammatically”. 
Applicant’s specification appears to associate reference number 54 with different terms such as “the helical orientation surface”, “the follower surface”, “the follower insert helical surface”, etc. Applicant should revise the specification to use the same term for each instance of reciting reference number 54 for consistency and clarity.
Applicant’s usage of the reference numbers 40, 50 and 54 appear to be inconsistent with their associated terms of a “follower insert helical surface”, “helical reorientation surface”, and “helical orientation surface”. It is unclear whether these slight nuances are intended to differentiate different structures or if they are typographical errors.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “in which a helical orientation surface is disposed about the operating axis and in a fixed angular position relative to the first component”, it is unclear whether the helical orientation surface is disposed on the first component or the second component because “in which” is ambiguous language. Applicant should explicitly refer to the structures instead of reciting “in which”.
Claim 1 recites “in which a follower is disposed in a fixed angular position about the operating axis relative to the second component”, it is unclear what structure the follower is disposed in because “in which” is ambiguous language. Applicant should explicitly refer to the structures instead of reciting “in which”.
Claim 12 recites “ground component” the metes and bounds of this term is indefinite because it is unclear what is or is not considered a “ground component”.
Claims 2-16 are indefinite because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, 11-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabilus (EP 2508773).
Stabilus discloses:
1. (currently amended) A linear actuator comprising a first component (17, 35) movable relative to a second component (29) along an operating axis (axis of cylinder); in which a helical orientation surface (40, 39) is disposed about the operating axis and in a fixed angular position relative to the first component; in which a follower (36, 39) is disposed in a fixed angular position about the operating axis relative to the second component; and in which when the first and second components are moved relative to one another towards an end of the operating axis, the follower moves from a disengaged condition in which free relative rotation of the first and second components about the operating axis is allowed (Fig. 2 shows the disengaged position that allows free rotational movement of the first component 17,35 relative to the second component 29), to a condition in which the follower engages and moves along the helical orientation surface to rotate the first and second components relative to one another about the operating axis (follower 36 engages helical orientation surface 40 seen in Fig. 3, and moves along the helical orientation surface to rotate the first component 35 relative to the second component 29), until the follower reaches a predetermined position along the helical orientation surface (predetermined position is when stop surface 41 of the follower 36 on first component 35 engages with stop surface 40 of the second component 29, paragraph [0025]); wherein operative extension and retraction of the linear actuator is by extension and retraction of the first component relative to the second component along the operating axis (actuator is operated when first component 17 moves relative to second component 29 to open valve 26 to actuate the actuator); whereby the first and second components are brought to a predetermined relative angular position about the operating axis by the movement of the follower along the helical orientation surface, at an extended or retracted position of the linear actuator (the first component 17,35 and second component 29 is brought to a predetermine relative angular position about the operating axis when follower 36 moves along the helical orientation surface 40 at any extended or retracted position of the linear actuator when rod 16 is actuated).  

2. (currently amended) The linear actuator of claim 1, in which the end of the operating axis towards which the first and second components are moved comprises the end at which the first and second components are retracted relative to one another (an end of the operating axis towards the end of cylinder 5, component 17 can be retracted relative to component 29 at the end of the operating axis towards the end of cylinder 5; applicant should revise the language to make more clear what is required by this limitation).  

3. (currently amended) The linear actuator of claim 2, in which the first and second components are provided with a further helical orientation surface and a further follower respectively, positioned and arranged to operate similarly to the helical orientation surface and follower, so that the first and second components are brought into a predetermined angular orientation relative to one another about the operating axis, in both the extended and in the retracted position relative to one another (there are a plurality of followers 36 and a plurality of helical orientation surfaces 40).  

4. (currently amended) The linear actuator of claim 1 in which the follower comprises a helical surface (39) complementary to the helical orientation surface (40).  

5. (currently amended) The linear actuator of claim 1 in which the follower and/or the helical orientation surface are resiliently mounted for limited movement along the operating axis (first component including the follower includes valve seat 25 which is resiliently mounted onto sealing ring 24 and allows for limited movement along the operating axis).  


8. (currently amended) The linear actuator as defined in claim 1 in which the helical orientation surface is generally annular in plan, when viewed along the operating axis (see Fig. 7, the helical orientation surface 40 is annular). 
 
9. (currently amended) The linear actuator of claim 8, in which the helical orientation surface comprises a peak and slopes helically to either side of the peak towards a trough or troughs (see Fig. 7, peak of helical orientation surface 40 is adjacent to surface 42 and slopes helically to a trough at the bottom of surface 42).  

11. (currently amended) The linear actuator as defined in claim 1, in which the first or second component comprises an operating member (first component 17 includes 16 which is an operating member).  

12. (currently amended) The linear actuator of claim 11, in which the other one of the first and second component comprises an external housing, casing or frame of the actuator; or a chassis or frame or ground component to which the actuator is fixed (second component 29 is interpreted to include piston 10 as well as structure 8 which is able to be construed as an external housing or frame or ground component since it houses rod 16 inside of it).  

13. (currently amended) The linear actuator claim 1, in which the first and second components comprise parts internal to the actuator (first component 17 and second component 29 are located within actuator housing 13).  
15. (currently amended) The linear actuator of claim 1, in which the helical orientation surface is formed on an insert received in one of the first or second components (as best understood, helical orientation surface 40 is formed in an insert 32 on the section component 29; absent further limitations, the term insert does not appear to be used in any substantially limiting manner; applicant’s inserts include structures 38, 50 which appear to be merely structures capable of being inserted into another structure, and since Stabilus’ structures are inserted within each other, this limitation appears to be met).  

16. (currently amended) The linear actuator as defined in claim 15, in which the follower comprises an insert received in the other of the first or second components (as best understood, 36 is an insert that is received in the second component 29, the term insert does not appear to be used in any substantially limiting manner, absent further limitations, the term insert does not appear to be used in any substantially limiting manner; applicant’s inserts include structures 38, 50 which appear to be merely structures capable of being inserted into another structure, and since Stabilus’ structures are inserted within each other, this limitation appears to be met).   

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cottrell (US 6575678) discloses a linear actuator allowing for free rotation and relative rotation between two components within the actuator
Ersoy et al. (US 4351516) discloses a linear device having followers engaged between a first and second relatively movable components, and allows for free rotation when a force above a certain threshold is used to rotate the clamp
Sendoykas (US 3576151) discloses a linear actuator that rotates a piston at an end of stroke using pins and an engagement surface 
Griffin (US 6234062) discloses a multi-stage linear actuator including a gas entry sleeve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 5, 2022